Citation Nr: 1312248	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot plantar fasciitis, to include as secondary to a service-connected right ankle disability. 

2.  Entitlement to service connection for right foot heel neuritis, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to service connection for internal hemorrhoids.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active military service from July 1976 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal. The Veteran then perfected a timely appeal of these issues. The Veteran currently resides in the jurisdiction of the St. Petersburg, Florida, VARO. 

In January 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

Upon remand, a May 2012 rating decision by the AMC granted the Veteran's previously appealed claim of entitlement to service connection for right Achilles tendinitis.  The AMC assigned an initial disability rating of 10 percent, effective July 8, 2011.  To date, the Veteran has not appealed either the initial disability rating or effective date assigned for this claim.  Therefore, that claim has been resolved and is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2012).

Subsequently this matter was returned to the Board, which remanded this matter a second time in January 2013 to address due process matters, affording the RO the opportunity to review additional evidence submitted to the Board.  

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.




FINDINGS OF FACT

1.  The Veteran is not shown to have a currently diagnosed right foot plantar fasciitis.

2.  The Veteran is not shown to have a currently diagnosed right foot heel neuritis.

3.  The Veteran is not shown to have currently diagnosed internal hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right foot plantar fasciitis, to include as secondary to a service-connected right ankle disability, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for establishing service connection for right foot plantar fasciitis, to include as secondary to a service-connected right ankle disability, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for establishing service connection for internal hemorrhoids have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.303 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Notices that fully complied with the requirements of the VCAA were sent to the claimant in November 2006 (for secondary service-connection for foot disorders of right heel neuritis and plantar fasciitis) and January 2009 (for the internal hemorrhoids).  These letters provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The notice letters were provided before the adjudication of his claims in February 2007 and June 2009.  The letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification. 

The Board also finds that, for all issues decided herein, all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. The Veteran's service treatment records have been obtained.  His available post-service treatment records, including VA clinical and private medical records, have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has submitted copies of medical treatises.  He had an opportunity for a hearing but failed to report and did not request another hearing.  Under such circumstances, his hearing request must be deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

I.  Service Connection--Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353  Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996)). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522   (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2012); see also Grivois v. Brown, 6 Vet. App. 136 (1994). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). 

Facts and Analysis--Plantar Fasciitis and Right Heel Neuritis

The Veteran claims entitlement to service connection for disabilities of the right foot of plantar fasciitis and right heel neuritis, to include as secondary to a service connected right ankle disorder.  The Board is addressing these disabilities together as they encompass the same foot, and are both claimed as secondary to the right ankle disorder.  

Service treatment records revealed normal feet on entrance examination in July 1976 with the accompanying report of medical history negative for foot trouble.  In March 1977 the Veteran was seen for complaints of pain in the toes of his right foot with examination revealing good tissue with no evidence of damage and good capillary refill.  He was diagnosed with "chilblains."  In June 1977 he was seen for sore feet with corns, with the corns noted to be on the left foot.  The corns were trimmed.  In December 1978 he was brought to the emergency room (ER) with complaints that included pain to his right ankle, with acute point tenderness to the medial malleolus and lateral meniscus also at the slightest pressure on the right leg.  He was assessed with possible fracture.  However X-rays taken of the right ankle showed no significant abnormality.  His February 1979 separation examination showed normal feet.  The May 1979 report of medical history revealed him to deny foot trouble and a May 1979 statement of medical condition revealed the Veteran to report no change in his medical condition since the separation examination.  

Service connection was granted for residuals of a right ankle injury in January 1977.  A February 1997 VA examination of the feet addressed the history of the right ankle sprain in service, and the examination was limited to the ankle, with no pertinent findings regarding his right foot and right heel.  He was noted to have no history of neurological deficits.  The diagnosis was limited to history of right ankle sprain with normal examination and symptoms of post traumatic arthritis.

VA treatment records from 1997-1999 primarily addressed right ankle symptoms, with an August 1999 MRI giving an impression of talar dome fracture with osteonecrosis involving the medial aspect of the talus.  Also shown was a central focal depression in the articular surface.  In May 1999 he was seen for pes planus and right ankle pain due to strain.  He had off and on pain until now.  His history of right ankle injury in 1979 with X-ray in 1997 showing a crack on the talus was noted.  Examination was noted to show tenderness at the plantar fascia.  No other significant findings were reported.  The impression was intermittent right ankle pain with normal X-ray of the ankle in 1997.  The reporting medical personnel gave an opinion believing that most likely this was secondary to mechanical problems: flat feet, he also developed plantar fasciitis also.  

A December 1999 VA examination addressed the service-connected right ankle disorder with history of talar fracture, with the August MRI findings noted.  Findings regarding the feet revealed no calluses or unusual shoe wear pattern.  The rest of the examination dealt with the right ankle findings including painful motion and some guarding.  The diagnosis was limited to the right ankle history of injury in 1977.  He was noted to have pain in the right ankle especially when turning it the wrong way.  

In March 2000 the Veteran underwent arthroscopy with synovectomy and drilling of the talus for avascular necrosis of the right talus.  

A September 2000 VA examination again addressing the right ankle pain revealed limited motion in the right ankle, but his arches were significantly noted to be good.  He had no other significant findings or complaints regarding the right foot aside from the ankle.  

Private medical records include a June 2003 record addressing the history of right ankle injury in service in 1978, diagnosed as a sprain, but with continued pain over the years.  Examination revealed slight limp, favoring the right ankle and pain on extremes of motion.  X-ray showed a small defect in the dome of the talus medially indicative of old osteochondral fracture.  An opinion was that the post traumatic arthritis in the right ankle, related to old osteochondral defect in the talus.  

Right heel pain is first shown in VA records from February 10, 2006 when a walk in clinic record noted complaints of right heel pain.  The Veteran was interested in seeing podiatry.  The clinical assessment was plantar fasciitis and heel spur on the right, with plans to X-ray him.  The February 2006 X-ray report for the right foot heel pain gave an impression of mild to moderate changes of the first metatarsophalangeal (MTP) joint.  Also diagnosed on this X-ray was mild hallux valgus deformity and mild bunion formation.  Later in February 2006 he requested a handicap sticker for his plantar fasciitis.  

In May 2006 the Veteran was seen by podiatry for his right heel pain.  The onset of this problem was 5 months ago.  He had no prior professional treatment.  He reported morning pain on arising that was sharp at a 10/10 level.  In the evening his pain was dull at 3/10 range.  Examination of the foot revealed palpable pedal pulses, capillary return was 3 seconds, his skin was pale, moist and warm with sparse hair growth and turgor.  His pigmentation was within normal limits.  He had no leg edema, his interspaces were clean and plantar fat pad was intact.  His muscle power was 5/5, joints had adequate range of motion.  His deep tendon reflexes were diminished and plantar reflex was flexor.  The diagnosis was right heel neuritis.  Plans were to inject the medial calcaneal nerve of the right foot with Marcaine and Dextramethasone.  Later in the same month, the Veteran reported temporary relief from the injection, but continued with right heel pain upon arising in the morning that was of 7/10 intensity, with pain in the evening described as an achy, dull pain of 4/10 intensity.  Examination revealed pain on palpation to the right medial calcaneal nerve.  His patellofemoral was hypermobile 1st ray with pronated gait.  Deep tendon reflexes were diminished and plantar reflex was flexor.  The rest of the foot exam was unremarkable.  The diagnosis continued to be right heel neuritis and he was again injected in the calcaneal nerve. 

On podiatry follow up in August 2006 he reported temporary relief of the right heel pain following the previous treatment but he continued with the same findings of right heel pain upon arising in the morning that was of 7/10 intensity, with pain in the evening described as an achy, dull pain of 4/10 intensity.  Otherwise the findings were unchanged from the podiatry follow-up in May 2006.  He continued to be diagnosed with heel neuritis, and also was diagnosed with subclinical stress fracture of the right calcanus.  An una boot and surgical shoe was applied and he was prescribed crutches.  The problem list noted in primary care records from August 2006 included both plantar fasciitis and heel neuritis.  Also in August 2006 a request for physical therapy (PT) for right heel pain noted the Veteran to have a sub clinical stress fracture of the right calcaneous and was to be non weight bearing of the right heel.  The same month he had an initial consult with PT for instructions on using the crutches with a history of right stress fracture.  He was deemed to be likely to benefit from the use of a cane.  

A September 2006 podiatry follow-up gave the same history as the prior podiatry consult notes from May 2006 and August 2006.  He returned with reports of pain at the insertion of the right Achilles tendon.  Examination revealed pain on palpation to the medial calcaneal nerve and area of insertion of the right Achilles tendon.  Otherwise the findings were the same as on the previous podiatry examinations.  He was diagnosed with heel neuritis again, but now also was diagnosed with tendonitis Achilles on the right.  He continued receiving injections in the right heel.  A 1/8 inch heel lift was applied to the right heel, and he was instructed on stretching exercises.  A PT consult was also prescribed.  

The report of a September 2006 VA examination of the feet addressed right plantar fasciitis with an onset date of February 2006.  The initial manifestations of pain first thing in the morning prior to dressing were noted, with course since onset improved.  He had fair response to treatment.  The history of foot surgery included the right ankle arthroscopic surgery stemming from his 1976 ankle injury.  Symptoms included pain of the plantar heel and ankle on walking and at rest.  He also had swelling, weakness, stiffness, fatigability and lack of endurance of the heel and ankle.  He had flareup s on a weekly or more basis.  He was noted to be limited to standing 15-30 minutes and walking a few yards.  He used an orthotic insert to treat plantar fasciitis.  Examination revealed objective evidence of tenderness and pain to the medial calcaneal tubercle and lateral ankle.  He had intact inversion with single heel raise and decreased arch with weight bearing-pes planus.  Otherwise no significant foot deformities were examined and there was no evidence of muscle atrophy.  X-ray studies revealed mild degenerative changes in the ankles and mild degenerative changes affecting the first metatarsophalangeal (MTP) and minimal hallux valgus deformity, seen to a greater extent on the right.  The examiner diagnosed plantar fasciitis and gave an opinion that this was not caused by or the result of the ankle injury that the Veteran sustained in service.  The rationale was that plantar fasciitis is a separate diagnosis which occurs in patients frequently.  This was not caused by injury.  

VA treatment records from 2006 showed that in October 2006 he was seen in PT for his right heel symptoms of 9 months duration and of insidious onset.  A remote history of ankle fracture in the military was given.  The pain again was described as worst first thing in the morning, as well as for the first initial steps after prolonged sitting.  Examination revealed a mild antalgic gait and mild pes planus.  He was tender to palpation of the plantar surface of calcaneus.  The assessment was right heel pain.  

A November 2006 private orthopedic clinic report indicated the Veteran was evaluated for pain in the longitudinal arch and in the heel area of the right foot for about 10 months.  Injections by VA podiatry were noted to have improved his symptoms.  Examination revealed mild tenderness to deep pressure over the plantar fascia and near his attachment to the calcaneus.  He had full range of motion of the ankle and hindfoot.  The foot X-rays were normal, other than mild osteoarthritic changes at the first metatarsophangel joint (MTP) of the right foot.  He was opined to have plantar fasciitis.  He was prescribed silicone cushions for the heels of his shoes.  

In December 2006 the Veteran submitted articles on plantar fasciitis.  One of the articles suggested that any foot problem that increases the pronation phase can predispose the plantar fascia to injury.  It indicated that foot problems, specifically plantar fasciitis, arise when the foot is held in either supination or pronation for too long.  In a hypermobile foot due to history of ankle sprain and/or ligamentous laxity of the subtalar joint, there will be prolonged or increased pronation which results in micro trauma, inflammation and fibrotic tissue formation to the plantar fascia.  Other possible causes for plantar fasciitis were noted to exist including excessively high arches, uneven leg length, footwear and myofascial trigger points.  The second article described how plantar sprains turned into plantar fascia ruptures without obvious cause in the case of 2 rugby players who sustained the ankle injuries at the same match.  Two weeks after the original injury they began noticing heel pain worse in the morning.

A November 2007 VA examination was limited to the right ankle disability, with symptoms of chronic right ankle pain and tenderness.  The right ankle continued to be diagnosed as post traumatic arthritis of the right ankle with osteochondral injury to the talar dome.  

A March 2008 record addressing other medical issues noted a past medical history that included plantar fasciitis and right heel neuritis, as well as history of right ankle pain.  In April 2008 he was referred to PT for a cane to assist with ambulation.  A February 2009 primary care note revealed the Veteran requested podiatry referral for heel pain and itching in his feet.  He brought in records showing treatment for chilblains in the 1970's.  Examination was unremarkable.  

A May 2009 VA podiatry examination addressed right foot symptoms including pain, swelling, redness, stiffness, fatigability, weakness and lack of endurance while in various activities of standing, walking and rest.  These symptoms were located in the right ankle, right big toe and top of the right foot.  Flareups took place weekly or more often and were between 2 and 7 days duration, precipitated by over exertion.  Examination revealed evidence of swelling and abnormal weight bearing, with 1+edema and skin breakdown as evidence of these findings.  He had skin/vascular abnormalities of cold feet at the distal tip of the toes.  No other foot deformity other than the cold feet was diagnosed.  His gait was widened at the base of the gait with a pes planus noted at mid foot.  X-ray findings revealed a moderate hallux valgus on the right and flattened arch on the right with no other significant findings.  The impression was limited to the X-ray findings.  The examiner's opinion was limited to whether there was a cold injury to the feet, and other findings not relevant to the appeal issues.  In a June 2009 addendum, the examiner stated that symptoms of pain, redness, itching and burning of the right foot are at least as likely as not caused by chilblains (frostbite) in the military.  Service connection is noted to be in effect for cold injury of the right foot claimed as chilblains, per a June 2009 rating that granted this claim.  

An August 2009 VA examination of the feet specifically addressed the issue of plantar fasciitis.  Additionally it obtained an etiology opinion regarding a peroneus longus tendonitis.  The claims file was reviewed and the examiner commented that there was no evidence of plantar fasciitis on this visit.  The examiner did find peroneus longus tendonitis to exist and determined that this was as likely as not caused by, or a result of the previously diagnosed plantar fasciitis.  The history of the Veteran's right ankle injury and subsequent surgical history was noted.  His current right foot symptoms included pain, swelling, stiffness, heat and redness, fatigability, weakness and lack of endurance while in various activities of standing, walking and rest.  The location of the symptoms included pain around the ankle region and LCL region of the right foot.  Swelling was around the side of the left foot.  Heat was in the same area as described and the LCL region of the right ankle.  Redness was in the same area of the ankle, foot and heel region of the right foot.  Stiffness was around the mid foot, bottom of foot and all the way to the back.  Fatigability was from the bottom of the ankle region of the right foot and even at the heel location.  Weakness was in the same area of the ankle.  Lack of endurance extended from the foot/ankle region of the right foot.  The frequency of flare-ups was unchanged from May 2009.  Precipitating factors sometimes included flare-ups just on waking up.  Rest and staying off the foot alleviated symptoms.  The impairment resulted in him walking on the right side of his heel.  He used a cane and ankle brace for his right foot and ankle impairment.

On examination he had evidence of painful motion, instability, weakness and abnormal weight bearing.  The objective evidence of painful motion was of pain along the peroneus longus tendon.  An objective signs of weakness was of decreased strength on toe raise test.  Abnormal weight bearing was shown by unusual shoe wear pattern.  His gait showed collapsed pes plano valgus on the right foot.  Pes planus was noted and heel valgus was noted on weight bearing.  Mild hallux valgus was noted.  No other deformity was examined or noted.  X-ray showed moderate hallux valgus on the right and flattened arch on the right.  He had no suspicious osseous lesion.  The diagnosis included LCL strain, described as developmental or congenital with evidence that this was worsened by service.  The examiner found that the condition of the inservice right ankle sprain described by the Veteran superimposed on a congenital/developmental condition.  The examiner gave a medical opinion that the peroneus longus tendonitis is at least as likely the result of plantar fasciitis.  No opinion as to the causation of the plantar fasciitis or the right heel neuritis was given.  

The report of a July 2011 VA examination contained an opinion stating that the right peroneus longus tendonitis is as likely as not the result of the service connected right ankle disability.  Regarding the right foot heel neuritis, the date of onset was described as 1978.  The Veteran stated that he had sprained his ankle during active duty, causing right heel pain which has since resolved.  Regarding the problem of right plantar fasciitis, this date of onset was 1978.  The Veteran said that he was originally diagnosed with plantar fasciitis, but this diagnosis has been changed to perroneus longus tendonitis.  The Veteran claimed he never had plantar fasciitis to the best of his knowledge.  His right foot symptoms included pain, swelling, redness, heat and stiffness while standing, walking and at rest.  He had fatigability, weakness and lack of endurance while standing and walking.  All symptoms were located at the lateral edge of the foot in the area of the heel.  Flareups again were said to take place weekly or more often and were between 2 and 7 days duration, precipitated by extended standing, walking, and overuse.  They were relieved by rest.  Flareups caused difficulty with usual activities but did not preclude them.  He still used a cane and shoe insert.

Examination showed mild subjective tenderness in the area of the perroneus longus tendon at the lateral edge of the right foot.  Mild pes planus was an incidental finding and he was noted not be claiming service connection for this condition.  Additionally the plantar surface of the right (and left) calcaneous was nontender.  His gait was mildly antalgic with a slightly wider than normal stance.  He walked with a slight limp favoring the right with a single use cane.  X-ray of the right foot showed mild pes planus deformity with mild degenerative changes of the first MTP of the right foot.  The diagnosis was limited to the right perroneus longus tendonitis.  Again the examiner noted that there was no evidence of right plantar fasciitis on today's examination, therefore a medical opinion was not indicated.  The examiner also opined that the right heel neuritis had resolved and medical opinion was not indicated as it no longer exists.  

Additionally the Veteran underwent a VA joints examination of the right ankle in July 2011 which was limited to addressing the severity of the right ankle disorder as well as the etiology of an Achilles tendonitis.  This examination found that Achilles tendonitis no longer exists.  The claimed disorders of plantar fasciitis and right heel neuritis were not addressed.   

A private opinion from Dr C. B. dated in June 2012 stated that the Veteran has chronic hip and low back pain, with an opinion that his ankle and knee osteoarthritis are contributory to the abnormalities in his hip, specifically the degenerative changes on the right.  This was described as affecting his gait, with pain affecting his performance.  No opinion was given as to whether he has a current disability of plantar fasciitis or right heel neuritis.

Service connection is noted to currently be in effect for right perroneus longus tendonitis (formerly claimed as Achilles tendonitis) per a May 2012 decision.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002).  Accordingly, where, as here, the competent medical evidence establishes that the Veteran does not have a current diagnosis of right plantar fasciitis and right heel neuritis, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In this case, the first essential criterion for a grant of service connection, evidence of a current right plantar fasciitis disability and right heel neuritis disability, has not been met.  The plantar fasciitis was shown to have resolved as of the August 2009 VA examination which noted that there was no evidence of plantar fasciitis, and was confirmed to no longer exist by the July 2011 VA examination.  These examinations further concluded that the appropriate diagnosis pertaining to the right foot disability is the right peroneous longus tendonitis.  Regarding the right heel neuritis, this was shown to be resolved according to the July 2011 VA examination.  None of the current medical evidence contradicts the findings from the July 2011 VA examination indicating that there is no longer any current right plantar fasciitis disability and no longer any right heel neuritis disability.

It is notable that the Veteran was separately granted service-connected for right perroneus longus tendonitis which was determined to be the appropriate diagnosis for the right foot disability, rather than plantar fasciitis.  Thus, to compensate the Veteran for a claimed plantar fasciitis would amount to impermissible pyramiding, or assigning multiple ratings for the same disability.  38 C.F.R. § 4.14. 

While the Veteran has submitted articles suggesting that planter fasciitis may be caused by ankle injuries, including due to gait abnormalities stemming from such ankle injuries, these articles are not probative in light of the medical findings of no current right plantar fasciitis.  

The Board notes that the Veteran is competent to describe perceived or observable symptoms related to the claimed right plantar fasciitis disability and right heel neuritis disability such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

As the diagnosis of plantar fasciitis and right heel neuritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disabilities are not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of any of the claimed disabilities. 

Thus, as the preponderance of the evidence reflects that the Veteran has no current disabilities of right plantar fasciitis or right heel neuritis there is no basis upon which to conclude that these claimed disabilities were incurred in or aggravated during military service or were caused or aggravated by his service connected right heel disability.  See 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).  Therefore, service connection for right plantar fasciitis or right heel neuritis is not warranted and the claim is denied.




Facts and Analysis--Hemorrhoids

Service treatment records revealed normal anus/rectum on entrance examination in July 1976 with the accompanying report of medical history negative for piles/rectal disease.  In June 1977 the Veteran was treated for what was described as an ingrown hair in the right gluteus, with examination showing a large, erythematous lesion on the right side of the peritoneum.  This was diagnosed as a furuncle, rule out fistula in ano.  A few days later in June 1977 he was followed up for abscess in the perianal area diagnosed as furuncle, rule out fistula in ano.  The service treatment records are silent for any findings of hemorrhoids.  His February 1979 separation examination revealed that examination of the anus/rectum was not done.  The May 1979 report of medical history revealed him to deny piles/rectal disease and a May 1979 statement of medical condition revealed the Veteran to report no change in his medical condition since the separation examination.  

Post service records are entirely silent for complaints or findings of hemorrhoids prior to 2008.  In July 2008 the Veteran underwent a colonoscopy which diagnosed internal hemorrhoids.  A March 2008 record addressing other medical issues described his bowel habits as stable.  A February 2009 VA primary care record revealed that the Veteran reported being told he has internal hemorrhoids on colonoscopy.  He reported continued itching. 

The report of a July 2011 VA examination for hemorrhoids included review of the claims file with a problem of internal hemorrhoids with onset in 2008 noted.  The Veteran said his internal hemorrhoids were discovered during a screening colonoscopy.  He said that his only symptoms prior to scoping were very intermittent bright red blood per the rectum.  He had no current treatment.  He had no history of hospitalization, trauma or surgery.  He had no history of rectal prolapsed or recurrent anal infection or proctitis.  His general symptoms were of anal itching, burning and difficulty passing stool.  There was no pain, tensesmus or swelling.  He did have pain and occasional bleeding from the hemorrhoids.  He had no recurrence and no history of thrombosis.  He had no history of fecal incontinence or perianal bleeding.  

Examination revealed no evidence of hemorrhoids, no anorectal fistula or anal or rectal stricture.  He had no impaired sphincter and no rectal prolapsed.  He had no evidence of external hemorrhoids or of prolapsed internal hemorrhoids on examination.  The diagnosis was no evidence of internal hemorrhoids.  

The June 2012 private opinion from Dr. C.B. made no reference to hemorrhoids.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has a current disability of internal hemorrhoids, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In this case, the first essential criterion for a grant of service connection, evidence of a current disability of internal hemorrhoids, has not been met. 

The Board emphasizes that the Veteran is competent to describe perceived or observable symptoms related to the claimed disability of internal hemorrhoids such as pain, itching or bleeding.  See Barr, supra.  However it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hemorrhoids.  38 C.F.R. § 3.159.

Thus, there is no basis upon which to conclude that the disability of internal hemorrhoids were incurred in or aggravated during military service.  See 38 C.F.R. §§ 3.303, 3.304 (2012).  Therefore, service connection for disability of internal hemorrhoids is not warranted and the claim is denied.



ORDER

Service connection for right foot plantar fasciitis is denied. 

Service connection for right foot heel neuritis is denied. 

Service connection for internal hemorrhoids is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


